DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the Request For Continued Examination submitted on December 10, 2020 for application number 16/203583.  Claims 1 – 20 from the claim set filed on 12/10/2020 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

The claimed invention is directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement for a computerized networked system used for the bulk printing of mailing items wherein the claimed invention optimizes said use of the bulk printing process by distributing printer devices across a 
Reasons For Allowance
The following is an examiner’s statement for reason for allowance.  The closest prior art of record Isles et al. (U.S. 2008/0291486 A1; herein referred to as Isles) in view of Walsh (U.S. 2018/0089526 A1; herein referred to as Walsh) in further view of Keane et al. (U.S. 2004/0000246 A1; herein referred to as Keane) does not teach a method, article of manufacture, or device that implements ordered steps to optimize bulk printing of mailing items, the ordered steps being:
(a) distributing printer devices across a computer network where each printer device is associated with a logistical node (e.g. data processing device);
(b) a server in communication with the printer devices over the computer network receives a number of digital pre-print mail files from client devices in the network which are requesting the printing of physical mailing items to be mailed from source locations to destination locations where the digital pre-print mail files specifies printing and layout information pertinent to a corresponding physical mailing item;
(c) the server dynamically extracts metadata from the digital pre-print mail files that are relevant to source addresses, destination addresses, number of physical mailing items to be printed, and auxiliary information specifying mailing constraints, based on automatically scanning each digital pre-print mail file;

(e) The server further tracks each printer device through the corresponding logical node for printer characteristics thereof following the classification of the digital pre-print files into groups;
(f)  The server next matches each classified group to a logistical node based on the dynamically extracted metadata shared between the constituents thereof and the dynamically tracked printer characteristics.
(g) The extracted metadata related to all of the constituents of each classified group is commingled into a master document and laid out to enable printing thereof through a printer device associated with the matched logistical node.
(h) The server determines a status of unsuitability of a printer device associated with the matched logistical node based on a server associated with the printer device and an environment surrounding the printer device, the status of unsuitability modifies the printer characteristics of the printer device that causes at least one of:  exclusion of the printer device for distribution of any of the number of digital pre-print mail files thereto and updating an administrator of the matched logistical node with a requirement to change a component of the printer device;
(i) Finally, at least one constituent of the classified group associated with the matched logistical node is reclassified under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability.  
The claimed invention comprises limitations and elements to represent the above ordered steps.  Prior art was identified which taught some of the limitations and elements.
Isles is directed to methods and systems for influencing document processing dynamically, based upon analysis of real-time data pertaining to document processing operations.  Isles teaches some of the elements of the claimed invention: (distributing each printer device of a plurality of printer devices (see Fig.1 printer devices 14- - 144) across a computer network with a corresponding each logistical node of a plurality of logistical nodes associated therewith, the corresponding each logistical node being a data processing device (see Fig. 1, ¶ [0033] ¶ [0034]); determining, through a server (see Fig. 1, server 603, data engine 280) communicatively coupled to the plurality of printer devices via the computer network (see Fig. 1, ¶ [0049]) receipt of a number of digital pre-print mail files (e.g. print files 128, 130, and 132) (see ¶ [0050]) each of the number of digital pre-print mail files originates included in a corresponding number of requests, each being associated with a client device of a plurality of client devices (see Fig. 1, computing devices 110, 111, 112) communicatively coupled to the server through the computer network (see ¶ [0035) relevant to printing a number of  physical mailing items to be mailed from source locations to destination locations (see Fig. 1, ¶ [0038].¶ [0042]); dynamically tracking the each printer device of the plurality of printer devices (in mail processing facility 250) through the corresponding each logistical node in conjunction with the server for printer characteristics  thereof following the classification of the number of digital pre-print mail files (see Fig. 4, job requirements data) into the groups (see Fig. 4, ¶ [0070], ¶ [0071]); matching, through the server (data engine 280), each classified group to a logistical node based on the dynamically extracted metadata  (e.g. job requirements data) shared between the constituents thereof and the dynamically tracked printer characteristics (see ¶ [0072]): determining, through the server (data engine 280), a status of unsuitability of the printer device (e.g. unfavorable impact) associated with the matched logistical node based on a sensor associated with the printer device (e.g. associated interfaces) transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node (see ¶ [0066]): ; and reclassifying, through the server, at least one constituent of the classified group associated with the matched logistical node under another classified group to enable matching thereof to another logistical node based on the determined status of unsuitability (see Fig. 8 ¶ [0110])).  However, Isles does not teach all of the elements and limitations of the claimed invention.
Walsh is directed to systems, apparatuses, methodologies and other tools for processing of mail, and more specifically, tools including intelligent provisions to perform processing of mail at a mailcenter that services plural mail service customers, such as, for example, adapted based on metrics and analytics derived from previous mail processing.  In combination with Isles, Walsh teaches some of the elements of the claimed invention: (through the server (e.g. Fig. 1 A – image capture device 101 and image processing device 103), dynamically extracting, from the number of digital preprint mail files (e.g. digital image) (see ¶ ¶ [0049 – 0050), metadata about source addresses (e.g. sending information) and destination addresses (e.g. recipient information) of the number of physical mailing items, metadata relevant to documents related to the number of physical mailing items to be printed (see ¶ [0056]) and metadata representing auxiliary information specifying mailing constraints (see ¶ [0009])  based on automatically scanning the each of the number of digital pre-print mail files (see ¶ [0046]); classifying, through the server, the number of digital pre-print mail files into groups (e.g. customers associated with the mail center) based on an extent to which the dynamically extracted metadata is shared between constituents thereof (see ¶ [0051]).  However, the combination of Isles and Walsh does not teach all of the elements and limitations of the claimed invention.
Keane is directed to methods and systems for managing print jobs with steps including: (a) accumulating discrete print jobs electronically from respective customers, (b) aggregating the discrete print jobs into aggregate print jobs, each of the aggregate print jobs being printable at one time on units of an integral print medium, and (c) electronically distributing the aggregate print jobs to respective printers for printing. In combination with Isles and Walsh, Keane teaches some of the elements of the claimed invention: (commingling, through the server (see ¶ [0127]), the extracted metadata related to all of the constituents of the each classified group into a master document (see Fig. 1B, aggregate meta  in which the extracted metadata is laid out  (see  ¶ [0054]) to enable printing thereof through a printer device (see  ¶ [0023]) associated with the matched logistical node (see ¶ [0104]).  However the combination of Isles, Walsh, and Keane does not teach all of the elements and limitations of the claimed invention.
In particular, the cited prior art fails to teach with specificity, an ordered algorithm that uses metadata extracted from a digital pre-print mail file supplied by a  client to classify a number of physical mailing items into one or more groups that can therein be matched to a printer associated to a logistical node in a computer network based on dynamically tracked printer characteristics obtained from sensors located with the printer, and that information can determine a status of unsuitability wherein the claimed invention can enable printer reassignment through reclassification of at least one constituent of the classified group  based on the determined status of unsuitability and administrator updating of the changed printer characteristics with a requirement to change a component of the printer.  The limitations as recited: (determining, through the server, a status of unsuitability of the printer device associated with the matched logistical node based on a sensor associated with the printer device transmitting status information of at least one of: the printer device and an environment surrounding the printer device to the server via the matched logistical node, the determined status of unsuitability modifying the printer characteristics of the printer device that causes at least one of: exclusion of the printer device for distribution of any of the number of digital pre-print mail files thereto and updation of an administrator of the matched logistical node with a requirement to change a component of the printer device;
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 20 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES N FIORILLO/Examiner, Art Unit 2444